          Case 1:14-cv-01264-RC Document 108 Filed 03/31/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 100REPORTERS LLC,

                Plaintiff,

                         v.

 U.S. DEPARTMENT OF JUSTICE,                          Civil Action No. 14-1264 (RC)
            Defendant,

 SIEMENS AKTINGESELLSCHAFT,
           Defendant-Intervenor,

 THEO WAIGEL,
          Defendant-Intervenor.


               THE PARTIES’ NOTICE OF SETTLEMENT IN PRINCIPLE

       Pursuant to the Court’s February 11, 2020 Minute Order, Plaintiff 100Reporters LLC and

Defendant U.S. Department of Justice (collectively “the Parties”) conferred and respectfully

notify the Court that the Parties have agreed in principle to settle the above-captioned matter.

Counsel for the Parties are in the process of preparing the settlement agreement and intend to file

a joint stipulation of dismissal as soon as practicable, but no later than April 30, 2020.




[Signature block on the next page]
         Case 1:14-cv-01264-RC Document 108 Filed 03/31/20 Page 2 of 2



Dated: March 31, 2020                          Respectfully submitted,

DAVIS WRIGHT TREMAINE LLP                   TIMOTHY J. SHEA
                                            D.C. BAR # 437437
By: /s/ __________________                  United States Attorney
Ronald G. London – Bar No. 456284
Patrick Curran - Bar No. 1026302            DANIEL F. VAN HORN
Davis Wright Tremaine LLP                   D.C. BAR # 924092
1919 Pennsylvania Avenue, N.W., Suite 800   Chief, Civil Division
Washington, DC 20006
(202) 973-4200                              By: ______//s______________
Email: ronnielondon@dwt.com                 JOHN C. TRUONG
Email: patcurran@dwt.com                    D.C. BAR #465901
                                            Assistant United States Attorney
Counsel for Plaintiff                       555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Tel: (202) 252-2524
                                            Fax: (202) 252-2599
                                            E-mail: John.Truong@usdoj.gov

                                            Counsel for Defendant U.S. Department of
                                            Justice
